 Case: 1:21-cv-00109-MWM-KLL Doc #: 4 Filed: 03/19/21 Page: 1 of 3 PAGEID #: 37




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

SAMUEL HOFFMEYER,                                      Case No. 1:21-cv-109
    Plaintiff,
                                                       McFarland, J.
       vs.                                             Litkovitz, M.J.

ANNETTE CHAMBERS SMITH,                                REPORT AND
Director, ODRC, et al.,                                RECOMMENDATION
       Defendants.

       Plaintiff, an inmate at the Lebanon Correctional Institution, brings this pro se civil-rights

action alleging a violation of his constitutional rights. (Doc. 1).

       It appears, however, that the instant action is raising claims that are related to another

action that plaintiff filed in this Court on August 18, 2020, prior to filing the instant action. (See

Doc. 1, at PageID 2 (checking the box acknowledging that he has filed another action dealing

with the same facts involved in the instant action)). See also Hoffmeyer v. Director, et al., No.

1:20-cv-637 (Dlott, J.; Bowman, M.J.) (S.D. Ohio). The earlier-filed action remains pending.

       The Supreme Court has recognized that “considerations of ‘[w]ise judicial administration,

giving regard to conservation of judicial resources and comprehensive disposition of litigation,’”

have given rise to the general principle that duplicative litigation in the federal court system is to

be avoided. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)

(quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952)). The District

Court, therefore, has the inherent power to dismiss an action when it is duplicative of another

action pending in the federal court. See, e.g., Baldwin v. Marshall & Ilsley Fin. Corp., No.

1:11cv804, 2011 WL 7499434, at *4 (S.D. Ohio Nov. 23, 2011) (Litkovitz, M.J.) (and numerous

cases cited therein), adopted, 2012 WL 869289 (S.D. Ohio Mar. 14, 2012) (Weber, J.). Such

power should be exercised in this case. Cf. id.; see also Ball v. Obama, 1:13cv204, 2013 WL
 Case: 1:21-cv-00109-MWM-KLL Doc #: 4 Filed: 03/19/21 Page: 2 of 3 PAGEID #: 38




2153967, at *2, *5 (S.D. Ohio May 16, 2013) (Barrett, J.; Litkovitz, M.J.) (dismissing duplicative

complaint at screening stage); Catchings v. Fry, No. 12-2305-JDT-TMP, 2013 WL 3433145, at

*3 (W.D. Tenn. July 8, 2013) (holding that complaint containing allegations that “were fully

addressed in . . . prior orders of dismissal” was duplicative and thus subject to dismissal at

screening stage as frivolous and lacking “an arguable basis in law or in fact”).

       To the extent that plaintiff seeks to add additional defendants or claims relating to the

initial lawsuit, the proper procedure is to file a motion to amend in that action.

       Accordingly, in sum, the instant complaint should be dismissed with prejudice on the

ground that plaintiff’s allegations are duplicative of claims raised in Case No. 1:20-cv-637. See

28 U.S.C. 28 U.S.C. § 1915(e)(2)(B).

                       IT IS THEREFORE RECOMMENDED THAT:

       1. The complaint be DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).



Date: 3/19/2021
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge




                                                  2
 Case: 1:21-cv-00109-MWM-KLL Doc #: 4 Filed: 03/19/21 Page: 3 of 3 PAGEID #: 39




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

SAMUEL HOFFMEYER,                                    Case No. 1:21-cv-109
    Plaintiff,
                                                     McFarland, J.
       vs.                                           Litkovitz, M.J.

ANNETTE CHAMBERS SMITH,
Director, ODRC, et al.,
       Defendants.

                                      NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
